United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50860
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JASON SCOTT SINGLETON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:97-CR-20-1
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jason Scott Singleton appeals the sentence imposed after the

revocation of his supervised release.   Singleton, who was

convicted of conspiracy to possess with intent to distribute

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846,

argues that the district court erred by failing to explicitly or

implicitly consider the sentencing factors set forth in 18 U.S.C.

§ 3553(a) when making its decision to run his federal sentence

consecutively to his undischarged state sentence.   Because he

raises this issue for the first time on appeal, our review is for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50860
                                -2-

plain error.   See United States v. Akpan, 407 F.3d 360, 378 (5th

Cir. 2005).

     Singleton does not argue that his sentence was unreasonable,

that his sentencing guidelines range was improperly calculated,

or that the district court’s order that his federal sentence run

consecutively to his undischarged state sentence was contrary to

the applicable Sentencing Guidelines.     See U.S.S.G. § 5G1.3.

Accordingly, it is inferred that the district court considered

all of the 18 U.S.C. § 3553(a) factors for a fair sentence set

forth in the Guidelines.   See United States v. Candia, 454 F.3d

468, 472-73 (5th Cir. 2006).   Singleton’s sentence is AFFIRMED.